             Case 2:15-cr-00120-JCC Document 1288 Filed 11/23/20 Page 1 of 5




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR15-0120-JCC
10                             Plaintiff,                    ORDER
11          v.

12   NIEM H. DOAN,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motions for compassionate release
16   (Dkt. Nos. 1245, 1273), the parties’ motions to seal (Dkt. Nos. 1274, 1284), and the
17   Government’s motion for leave to file an overlength brief (Dkt. No. 1282). Having thoroughly
18   considered the parties’ briefing and the relevant record, the Court hereby DENIES Defendant’s
19   motions for compassionate release (Dkt. Nos. 1245, 1273) and GRANTS the parties’ motions to
20   seal and the Government’s motion to file an overlength brief (Dkt. Nos. 1274, 1282, 1284) for
21   the reasons explained herein.
22   I.     BACKGROUND
23          Defendant is currently serving a 150-month sentence at FCI Victorville following 2016
24   guilty pleas on counts of conspiracy to distribute controlled substances and felon in possession of
25   a firearm. (Dkt. No. 961.) Defendant filed a pro se motion for compassionate release, followed
26   by counsel’s amended motion. (Dkt. Nos. 1245, 1273.) Defendant asserts that, in light of the


     ORDER
     CR15-0120-JCC
     PAGE - 1
              Case 2:15-cr-00120-JCC Document 1288 Filed 11/23/20 Page 2 of 5




 1   COVID-19 pandemic, his medical conditions represent sufficiently extraordinary and compelling

 2   reasons to justify reducing his sentence under 18 U.S.C. § 3582(c)(1). (See generally Dkt. Nos.

 3   1245, 1273.)

 4   II.    DISCUSSION

 5          A.       Defendant’s Motion for Compassionate Release

 6          A court may reduce a term of imprisonment if “extraordinary and compelling reasons

 7   warrant such a reduction” and “such a reduction is consistent with applicable policy statements

 8   issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The Sentencing
 9   Commission’s relevant policy statement adds that a court may reduce a term of imprisonment if
10   “the defendant is not a danger to the safety of any other person or to the community.” United
11   States Sentencing Guidelines (“U.S.S.G.”) § 1B1.13. The policy statement also directs courts to
12   consider the factors set forth in 18 U.S.C. § 3553(a). U.S.S.G. § 1B1.13 cmt. n.4. Taken together,
13   the policy statement and 18 U.S.C. § 3582(c)(1)(A) establish three requirements that must be
14   satisfied before reducing a defendant’s sentence: extraordinary and compelling reasons must
15   warrant release, a defendant cannot represent a danger to the community upon release, and any
16   reduction in the defendant’s sentence must be consistent with 18 U.S.C. § 3553(a). See 18 U.S.C.
17   § 3582(c)(1)(A); U.S.S.G. § 1B1.13. Defendant bears the burden of making this showing. United
18   States v. Holden, 452 F. Supp. 3d 964, 969 (D. Or. 2020).

19          Medical conditions may represent extraordinary and compelling reasons if an inmate

20   “suffer[s] from a serious physical or medical condition . . . that substantially diminishes the

21   [defendant’s] ability . . . to provide self-care within the environment of a correctional facility and

22   from which he or she is not expected to recover.” 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13

23   cmt. n.1(A). This can include health conditions that make an inmate significantly more

24   vulnerable to COVID-19. See United States v. Cosgrove, 454 F. Supp. 3d 1063, 1067 (W.D.

25   Wash. 2020); United States v. Dorsey, 461 F. Supp. 3d 1062, 1065 (W.D. Wash. 2020).

26          Defendant asserts that he suffers from Chron’s disease and that this is an extraordinary


     ORDER
     CR15-0120-JCC
     PAGE - 2
                Case 2:15-cr-00120-JCC Document 1288 Filed 11/23/20 Page 3 of 5




 1   and compelling circumstance warranting a reduction in his sentence. (Dkt. No. 1273 at 7.) While

 2   there is some question whether Defendant, in fact, does suffer from Chron’s disease, 1 the Court

 3   need not resolve the issue to address Defendant’s motions. Chron’s disease, absent acute

 4   symptoms or interaction with other risk factors, is not an extraordinary and compelling

 5   circumstance warranting a reduction in sentence. See, e.g., United States v. DeMille, 465 F.

 6   Supp. 3d 1144, 1149 (D. Or. 2020) (compiling cases); United States v. Dana, 467 F. Supp. 3d

 7   962 (D. Or. 2020) (same). However, Defendant argues that his Chron’s disease increases his

 8   potential risk from COVID-19. (Dkt. No. 1273 at 7–11.) He provides no evidence to support this
 9   assertion. Moreover, according to the Centers for Disease Control and Prevention, Chron’s
10   disease does not increase Defendant’s risk of severe illness from COVID-19. See
11   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
12   conditions.html. In addition, Defendant previously tested positive for COVID-19 while in
13   Bureau of Prison custody. (Dkt. No. 1275 at 1–3.) At the time, he suffered from the same
14   Chron’s disease symptoms that he describes today. (Id.) Nevertheless, he recovered from his
15   COVID-19 infection without medical intervention. Therefore, he may be less likely to contract
16   COVID-19 again and, even if he is reinfected, his own personal experience would suggest that
17   his Chron’s disease does not elevate his risk of serious illness from the infection. (See Dkt. No.
18   1283 at 10.)

19          Accordingly, Defendant has failed to meet his burden of establishing that extraordinary

20   and compelling reasons warrant release. Therefore, the Court need not consider whether

21   Defendant meets the remaining requirements for release. The Court DENIES Defendant’s

22   motions for compassionate release (Dkt. Nos. 1245, 1273).

23   //

24

25          1
              Defendant believes he suffers from Chron’s disease based upon his symptoms but has
     never been formally diagnosed as having the disease, despite a variety of diagnostic procedures
26   over the last three years. (Dkt. No. 1275 at 9, 12.)

     ORDER
     CR15-0120-JCC
     PAGE - 3
              Case 2:15-cr-00120-JCC Document 1288 Filed 11/23/20 Page 4 of 5




 1          B.       Motions to Seal and to File Overlength Brief

 2          The parties move to maintain under seal exhibits containing Defendant’s medical records

 3   (Dkt. Nos. 1274, 1284). The Court starts from the position that “[t]here is a strong presumption

 4   of public access to [its] files.” W.D. Wash. Local Civ. R. 5(g)(3); see also Nixon v. Warner

 5   Commc’ns, Inc., 435 U.S. 589, 597 (1978). To overcome that presumption, a party seeking to

 6   seal a judicial record must show “compelling reasons” to seal the record if it relates to a

 7   dispositive pleading. Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir.

 8   2006). Here, the exhibits contain Defendant’s confidential and highly personal medical
 9   information. There is little value in disclosing this information to the public. Therefore, there is a
10   compelling interest in maintaining the confidentiality of such records and that interest outweighs
11   the public’s interest in their disclosure. See Kamakana, 447 F.3d at 1179. Thus, the Court
12   GRANTS the parties’ motions to seal (Dkt. Nos. 1274, 1284).
13          Finally, the Government moves to file a 13-page brief (Dkt. No. 1284). This brief is in
14   response to Defendant’s pro se motion for compassionate release (Dkt. No. 1245) and
15   Defendant’s amended motion for compassionate release (Dkt. No. 1273), which total 24 pages.
16   A response brief of 13 pages is reasonable. Therefore, the Court GRANTS the Government’s
17   motion to file an overlength brief (Dkt. No. 1284).
18   III.   CONCLUSION

19          For the foregoing reasons, the Court DENIES Defendant’s motions for compassionate

20   release (Dkt. Nos. 1245, 1273) and GRANTS the parties’ motions to seal and the Government’s

21   motion to file an overlength brief (Dkt. Nos. 1274, 1282, 1284). The Clerk is DIRECTED to

22   maintain Docket Numbers 1275 and 1285 under seal until further order of the Court.

23   //

24   //

25   //

26   //


     ORDER
     CR15-0120-JCC
     PAGE - 4
             Case 2:15-cr-00120-JCC Document 1288 Filed 11/23/20 Page 5 of 5




 1   DATED this 23rd day of November 2020.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR15-0120-JCC
     PAGE - 5
